MEMORANDUM ***
Nazila Shalom appeals from the district court’s order granting Fannie Mae’s motion for summary judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. McAlindin v. County of San Diego, 192 F.3d 1226, 1232 (9th Cir.1999), cert. denied, 530 U.S. 1243, 120 S.Ct. 2689, 147 L.Ed.2d 961 (2000).
We affirm for the reasons stated by the district court.1
To the extent Shalom, in support of her retaliation claim and for the first time on appeal, relies on the unpleaded theory that Shalom’s filing of grievances against her supervisors constitutes the protected activity, Shalom fails to cite any evidence to support a finding that a causal connection exists between those grievances and the decision not to hire Shalom for the open position for which she applied. See id. at 1238-39 (holding plaintiff must establish “adverse actions occurred because of [plaintiffs] protected activities”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. Contrary to Shalom's argument, the district court did not find the arbitrator's decision was controlling.